—Order, Supreme Court, New York County (Lewis Friedman, J.), entered October 10, 1997, which granted defendants’ motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
Defendants’ submissions established without contradiction that plaintiff was terminated from employment on August 10, 1990, and the complaint alleged termination in 1990. Accordingly plaintiffs action for breach of an alleged employment agreement, commenced on April 15, 1997, was barred by the six-year Statute of Limitations period for contract actions (CPLR 213 [2]). Plaintiff has not alleged any facts that might serve to toll the running of the Statute of Limitations. Leave to file an amended complaint was properly denied inasmuch as the Statute of Limitations remained as a bar to the causes of action alleged therein. Concur — Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.